Citation Nr: 9917988	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriovenous malformation (AVM), left occipital lobe, 
manifested by headaches.

2.  Entitlement to service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran served on active duty from November 1973 to 
December 1975.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO denied entitlement to service 
connection for a psychiatric disorder, and determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for AVM, left 
occipital lobe manifested by headaches.

The Board initially remand the case to the RO for further 
development and adjudicative actions in September 1996.

The veteran relocated and jurisdiction of his claims was 
assumed by the VA Medical and Regional Office Center (M&ROC) 
in Fort Harrison, Montana, which affirmed the determinations 
previously entered in 1998.

The record shows that in a separate rating decision of March 
1999 the RO found that there was no clear and unmistakable 
error in the RO decision of November 1976 denying entitlement 
to service connection for AVM of the left occipital lobe 
manifested by headaches.  While he filed a timely notice of 
disagreement and was furnished a separate statement of the 
case he has not perfected his appeal by filing a substantive 
appeal.  Accordingly the sole issues for appellate 
consideration are those as stated on the title page.

The claims folder was assigned in the past to a former Board 
employee who has been convicted of tampering with veteran's 
claims folders.  After careful scrutiny, it does not appear 
that any documents contained in the claims file have been 
altered or removed.  As there is no evidence of any 
compromise of the integrity of the record on appeal, the case 
may properly be considered and decided by the Board. 




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for AVM, 
left occipital lobe, manifested by headaches when it issued 
an unappealed rating decision in November 1976.

2.  The evidence submitted since the November 1976 unappealed 
RO rating decision does not bear directly and substantially 
on the specific matter under consideration, is either 
cumulative or redundant, and is not, by itself or in 
combination with the other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

4.  The claim for service connection for a psychiatric 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed November 1976 
rating decision wherein the RO denied service connection for 
AVM, left occipital lobe, manifested by headaches is not new 
and material, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.200 (1998).

2.  The claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A report of a service entrance physical examination in 
November 1973 was silent for AVM, left occipital lobe, 
manifested by headaches and a psychiatric disorder.  The 
veteran's service medical records show that on July 16, 1975, 
he was seen for a history of intermittent headaches since age 
9, which had increased in the last three months, and preceded 
visual symptoms with scotomata, nausea and vomiting.  

On objective examination a head, eyes, ears, nose and throat 
(HEENT) evaluation was normal.  The neck was normal.  
Neurologic evaluation was normal.  Additional physical 
evaluations were  normal.  On July 17, 1975, he was seen for 
complaints of migraine syndrome, hemicranial headaches.  It 
was noted that a neurological examination was normal.  On 
July 18, 1975 it was noted that skull films were normal.  It 
was indicated that he had a headache last evening-unlike 
migraine syndrome, but he took headache medication (Cafergot) 
with no response.  It was noted that he was counseled again 
on the use of Cafergot.  A brain scan was recommended.  

A report of a brain scan on August 1, 1975 revealed an area 
of abnormal uptake just lateral to the midline on the left 
which could indicate an area of abnormal vascularity.  It was 
noted that further studies such as an electroencephalogram 
and possibly even an angiographic study in the radiology 
department might be indicated following consultation to the 
neurology or neurosurgical department.  On August 4, 1975 it 
was noted that a detailed physical examination again showed 
no abnormalities.  Skull films were normal.  It was noted 
that a brain scan revealed a mass on the left side.  
Impression reflected the need to rule out a space occupying 
lesion.  

On August 7, 1975 a neurosurgery clinical record noted a 
history of headaches for the past three months accompanied by 
visual symptoms with no relief.  Detailed physical 
examinations and skull X-rays were within normal limits.  

Brain scan revealed a left sided mass.  The headaches 
corresponded to the area of increased uptake.  There was also 
indication that he had head trauma to the left occipital lobe 
at age 9.  He had frequent migraine type headaches, flashing 
lights in the right eye and right visual field.  A 
neurological examination was normal.  Impression was AVM of 
the left occipital lobe.  An angiography was scheduled.  

On August 11, 1975, the veteran was admitted to the hospital 
for cerebral angiography for a long history of headaches and 
increased uptake in the left occipital area on the brain.  On 
physical examination the entire neurological examination was 
normal.  While hospitalized a break down occurred in the X-
ray electrical equipment which was projected to take 
considerable time to repair.  As a result an angiography 
could not be done at that time and he was discharged to be 
re-admitted at a later date for cerebral angiography.  
Diagnosis was headaches, did not exist prior to entry 
(DNEPTE).  Also, noted was line of duty not due to own 
misconduct.  

On September 2, 1975, the veteran was admitted to the 
hospital for a history of headaches for twelve years in 
duration following an automobile accident.  These gradually 
receded until approximately two months earlier when the 
headaches recurred with greater intensity.  The headaches 
were most prominent on the left side posteriorally with some 
retro-orbital headache as well.  There had been no history of 
seizures or neurologic deficit.  A neurological examination 
was noted to be essentially within normal limits.  On the day 
of hospital admission he was taken to the X-ray department 
where a transfemoral arteriogram was carried out.  The 
vertebral views showed the presence of a moderate large AVM 
present in the left occipital region medially.  Final 
diagnosis was changed to AVM, left occipital region, existed 
prior to entry (EPTE).  He was discharged to the medical 
holding company pending separation from service.  

A report of a medical board physical examination on September 
15, 1975 showed a history of intermittent left sided 
headaches since age fourteen which were accompanied by a 
sensation of seeing flashing lights in the right visual 
field.  

Although the headaches were intermittent they always occurred 
on the left side in the posterior region and never on the 
right side at all.  Past history revealed that he had 
suffered severe head trauma at age nine at which time he was 
unconscious for over one week.  Following his recovery there 
was no neurologic deficit.  

On physical examination the cranial nerves were intact, 
visual fields were fully intact on both confrontation and 
perimetry.  Motor and sensory function was normal.  Reflexes 
were symmetrical.  The entire physical examination including 
detailed neurological examination was within normal limits.  

X-rays of the skull of the skull were normal.  A brain scan 
revealed increased uptake in the left occipital lobe with 
early filling on flow study.  It was noted that because of 
this finding a four vessel cerebral arteriography was carried 
out which revealed a large AVM malformation in the left 
occipital lobe being fed by the left posterior cerebral 
artery via the vertebral basilar system and draining 
superiorly into the sagittal sinus and also into the basal 
vein of the "Rosenthal."  

The abnormal vasculature was not filled by the carotid 
circulation.  Additional neurosurgical consultation was 
obtained.  It was the consultant's opinion that surgery was 
not indicated at the present time; however, if the veteran's 
symptoms increased or if there was a hemorrhage from the 
malformation, then a surgical removal might be necessary in 
the future which would, of necessity, abolish the right 
visual field.  Final diagnosis was AVM, left occipital lobe.  
The Medical Board concurred with the diagnosis.  He was 
referred for a physical evaluation board.  

A report of a Physical Evaluation Board Proceedings and 
Findings showed that the veteran was unfit for duty due to 
AVM, left occipital lobe, EPTE, not aggravated.   

In December 1975 the veteran signed a statement of 
notification that he was being discharged from active service 
due to physical disability.  The service medical records were 
silent for a psychiatric disability.

On a report of an initial postservice VA examination in 
September 1976 the veteran reported having headaches as far 
back as he could remember.  He noted having incapacitating 
headaches before his service experience at irregular 
intervals.  He stated that when he began work as a 
disbursement clerk he had headaches initially one or two 
times per month and then as often as every other day as the 
work became more pressing.  

The veteran stated that headaches began with flashing lights 
in the right visual field, followed by headaches which 
appeared to be at the most inferior aspect of the left side 
of his head and then affected the entire left side of the 
head but never the right.  He denied any loss of 
consciousness with these headaches or any focal or 
neurological deficits.  He stated that at an evaluation at a 
Naval Hospital he was told he had a clump of vessels in his 
head which were abnormal.  He described a severe automobile 
accident he was in while thirteen years old and in the sixth 
grade.  It was noted that at the time of the head injury he 
lost consciousness for two to three days.  He was in the 
hospital for two months.  

Since his discharge from the service the veteran related 
continued headaches but, only two or three such headaches in 
the past several months.  It was noted that he really had no 
complaints at all with respect to his nerves.  He described a 
stable mood, appetite and sleep.  Following mental status 
examination the diagnosis was vascular headaches, possibly 
related to a left occipital AVM found on arteriography in 
September 1975.  It was noted that there was no evidence of 
mental illness at that time.

On additional separate VA examination in September 1976 it 
was noted that the veteran reported a fairly classical 
history of migraine headaches with visual scotomata, right 
visual field, preceding left unilateral headache with pain 
radiating to the left eye.  He was required to lie down for 
hours.  No medication would help avert or relieve the 
headaches.  Following objective evaluation including 
neurologic examination, the diagnosis was migraine headaches.  


Also noted on the VA examination in September 1976 was 
vascular headaches, by history with strong migrainous 
component and history of left sided vascular malformation 
(cerebral).  

In an unappealed rating decision in November 1976 the RO 
denied the veteran's claim of entitlement to service 
connection for headaches because it was indicated that the 
veteran's headaches were manifestations of an underlying pre-
service AVM, left occipital lobe that was of constitutional 
etiology without evidence of increase in preexisting 
disability during active duty.  Any treatment in service was 
considered remedial in nature.  The veteran was notified of 
the denial of his claim but did not file a timely appeal 
therefrom.

Evidence subsequently added to the record consists of private 
and VA medical data dating from approximately 1979 through 
1993.  

A VA clinical record dated October 1, 1979 noted the veteran 
had a history of left occipital AVM with reported increase in 
incidence of aura and headaches numbering three to four 
during the last week.  An attached note from a Naval Center 
indicated he denied relief from medication given by a private 
medical doctor.  A VA clinical record dated October 18, 1979 
indicated that an electroencephalogram (EEG) was within 
normal limits (preliminary report).  New medication had 
improved his headaches and visual symptoms over the last 
week.  

Private medical records dating from 1981 to 1983 reflect 
treatment for headaches for which the veteran's history dated 
since 1974 while in the Navy.  Assessment was vascular 
headaches of undetermined etiology.  A private left and right 
arteriogram along with right vertebral arteriogram revealed 
an AVM located to the left of the midline feeding from the 
basilar and posterior cerebral system.  Additional private 
records at that time confirmed the presence of a large left 
medial temporal/occiput AVM.  

In a private statement dated in November 1983 from J. E. B., 
"MB." Springfield Neurological Associates, Inc. it was 
noted that the veteran was being evaluated for headaches with 
associated visual symptoms, stiffness of the neck, and 
occasional nausea and vomiting.  It was noted as history that 
the veteran had an accident as a child in which he sustained 
a concussion at age 12 or 13.  Apart from this, he had been 
well throughout his life.  He started with headaches at age 
13.  They occurred with variable frequency and severity 
throughout his life.  Following examination it was believed 
the veteran had migraine.  It was noted that he had an AVM 
which may be of etiological significance in terms of causing 
the headaches and certainly the character of the headaches as 
described by the veteran and would be consistent with a left 
occipital lobe abnormality.  A report of an EEG that month 
was normal.  

VA medical records including hospital summaries dated in the 
early 1990's first refer to the presence of a psychiatric 
disorder characterized as dysthymic disorder.  A VA hospital 
summary reflecting hospitalization from January to April 1992 
noted that the veteran's presentation of symptoms was 
confusing to the point where the variety of diagnoses ranged 
from schizophrenia to agitated depression to bipolar 
disorder.  

Private medical records dated in the early 1990's refer to 
the presence of left occipital AVM.  A private evaluation 
report in January 1993 from C. G. P., M.D. noted as personal 
history that the veteran's supposed AVM was documented while 
the veteran was in the Navy.  While he was in the Navy he had 
the onset of what seemed like migraine headaches.  It was 
noted he also had other difficulties.  Following objective 
examination impression was migraine headaches and psychiatric 
problems.  It was also noted that he possibly had AVM at the 
left occipital area.  Left occipital AVM was confirmed on 
computerized tomography (CT) scan of the head in February 
1993.  A Social Security Administration explanation of 
determination received in the 1990's noted in its decision 
that the veteran was able to do work involving lighter 
lifting with little or no training despite his AVM of the 
brain based upon medical records dated in the mid 1980's.  

The record shows that the veteran failed to report for a VA 
psychiatric examination in January 1998 without good cause 
shown.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will no thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. § 2-
/1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
when an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. 
§ 3.156(a).  

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Federal Circuit held invalid the 
Colvin test for materiality as it was more restrictive than 
38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  Under the Elkins test, 
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 
38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§1110, 1131 (West 1991).

If the disorder is a psychosis, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  

Congenital and developmental disorders are not considered 
diseases or injuries for which service connection may be 
granted.  38 C.F.R. § 3.303 (c).

Importantly, the provisions of 38 C.F.R. § 3.303 (c) provide 
in pertinent part that for preservice disabilities noted in 
service there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  
Significantly, manifestation of lesions or symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish preservice existence thereof.  Id.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  




Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

The basic regulatory provision concerning service connection 
states that service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such 
evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (as 
to the determination of well-
groundedness), and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material 
evidence for purposes of reopening a 
claim), because a medical professional is 
not competent to opine as to matters 
outside the scope of his or her 
expertise, and a bare transcription of a 
lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.






When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or a reexamination and a claimant, without good cause, fails 
to report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexaminations include periods of hospitalization when 
required by VA. Where an original or reopened claim or claim 
for increase a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he/she has not, his/her appeal fails as to 
that claim, and VA is under no duty to assist him/her in any 
further development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).





In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Whether new and material 
evidence has been submitted to 
reopen a claim of entitlement to 
service connection for arteriovenous 
malformation, left occipital lobe, 
manifested by headaches.

Analysis

The Board notes that in an original unappealed rating 
decision of November 1976 the RO denied entitlement to 
service connection for arteriovenous malformation, left 
occipital lobe, manifested by headaches because it was 
essentially indicated that the veteran's headaches were 
manifestations of an underlying preservice congenital AVM, 
left occipital lobe and was without evidence of superimposed 
additional disability during service.  Any treatment in 
service was considered remedial in nature.

While the clinical evidence submitted following the 
unappealed RO November 1976 rating decision is new in that 
such evidence was not previously of record, such evidence is 
essentially cumulative and repetitious in that it 
demonstrates continued evidence of congenital AVM of the left 
occipital lobe manifested by headaches between approximately 
1979 and 1993, years following separation from active duty 
but without evidence demonstrating superimposed additional 
disability during service.  

With respect to the veteran's recorded history of AVM of the 
left occipital lobe with headaches, the Board notes that 
medical records with bare transcriptions of lay history of 
pertinent disability or evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, are not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Justus v. Principi, 3 
Vet. App. 510, 512 (1992) as to determination of whether 
there is new and material evidence for purposes of reopening 
a claim.  Id. 

While the veteran's argument appears to incorporate the 
Court's holdings in Junstrom v. Brown, 6 Vet. App. 264 (1994) 
and Crowe v. Brown, 7 Vet. App. 238 (1995), the Board notes 
that there is no retroactive application of Court decisions 
reflecting new interpretations of the law to claims finally 
denied.  See Smith v. West, 11 Vet. App. 134 (1998).  
Moreover, the veteran has submitted a copy of a favorable 
decision of the Board pertaining to a separate claim of 
entitlement to service connection for AVM of the right 
temporal area in support of his claim.  

The Board notes that this decision was made based upon a de 
novo review of the evidence and therefore, has no application 
with respect to the present issue of whether there is new and 
material evidence to reopen a claim of entitlement to service 
connection for AVM of the left occipital lobe manifested by 
headaches.  The Board notes that the veteran also refers to 
an opinion from the VA General Counsel, VAOPGCPREC 1-90 that 
held service connection may be established pursuant to 
38 C.F.R. § 3.309 (a)  when hereditary or familial disease 
becomes manifest to a compensable degree within the 
presumptive period following discharge from the service.  

The Board notes that the veteran's AVM of the left occipital 
lobe manifested by headaches is not shown to be other than 
congenital in nature.  The veteran has conceded such matter 
in a statement of record.  Accordingly, as the veteran's AVM 
of the left occipital lobe manifested by headaches is not 
considered a hereditary or familial disease.  The General 
Counsel opinion cited above is not applicable to the present 
claim.  

For the foregoing reasons the Board notes that the added 
evidence does not bear directly and substantially on the 
specific matters under consideration and is cumulative or 
redundant, and by itself or in combination with the other 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

Accordingly, the veteran is not prejudiced by the Board's 
decision in this case without first referring it to the RO 
for initial consideration of the recent holding in Hodge as 
his claim would not be reopened under any standard.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under § 
3.156 to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203, 206 
(1999); Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
for entitlement to service connection for AVM of the left 
occipital lobe manifested by headaches, the first element has 
not been met.  No further analysis of the application to 
reopen the claim is appropriate.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


II.  Entitlement to service 
connection for a psychiatric 
disorder.

Analysis

The veteran claims entitlement to service connection for a 
psychiatric disorder.  He primarily argues that he developed 
a psychiatric disorder that stems from active duty.  The 
record shows that he failed to report for a VA psychiatric 
examination in January 1998 without good cause.  38 C.F.R. 
§ 3.655.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

A review of the record clearly shows that a psychiatric 
disorder, however diagnosed was not present during active 
duty nor shown on an initial postservice VA examination in 
September 1976.  Moreover, the subsequently dated VA and 
private medical evidence of record dating from the late 
1970's fails to demonstrate the presence of a psychiatric 
disorder, however diagnosed, until the early 1990's, and 
there no competent medical evidence of a nexus between any 
current identifiable psychiatric disorder and the veteran's 
remote active duty.  See Caluza v. Brown, 7 Vet. App. 498. 

With respect to any possible recorded history of a 
psychiatric disorder in active service, the Board notes that 
medical records with bare transcriptions of lay history of 
pertinent disability or evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, are not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) as to the determination of well-
groundedness.

While the veteran presently maintains that he has a 
psychiatric disorder as a result of active service, the Board 
notes the Court has held, while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As the current record is without competent medical evidence 
of a nexus between any psychiatric disorder as currently 
shown and the veteran's remote period of active service, the 
veteran's claim is not well grounded.  See Caluza v. Brown, 7 
Vet. App. 498. 




If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the claimant 
to produce evidence that his/her claim is well grounded; that 
is, that his/her claim is plausible.  Grivois v. Brown, 6 
Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  Because the veteran has failed to meet 
this burden, the Board finds that his claim for service 
connection for a psychiatric disorder must be denied as not 
well grounded.

The Board further finds that the M&ROC has advised the 
appellant of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom.  Epps v. 
Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

As the claim for service connection for a psychiatric 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  38 C.F.R. § 3.159(a) 
(1998).

The Board has determined, therefore, that in the absence of 
well grounded claim for entitlement to service connection for 
a psychiatric disorder, VA has no duty to assist the 
appellant in developing his case.



ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for AVM, 
left occipital lobe, manifested by headaches, the appeal is 
denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection a psychiatric disorder, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

